Approximately three years after Adams filed her complaint,
                Fallini retained new counsel and immediately filed a motion for
                reconsideration of prior orders, arguing that the accident had in fact
                occurred on open range. The district court denied Fallini's motion for
                reconsideration, vacated the jury trial, and proceeded to a prove-up
                hearing where it awarded damages to Adams in excess of $2.5 million.
                            Fallini appealed, challenging the district court's decision to (1)
                deny her motion for reconsideration; (2) vacate the jury trial; and (3)
                award over $2.5 million in damages. We conclude that Fallini's first two
                arguments are unpersuasive and affirm in part the district court's order.
                However, we reverse and remand in part the district court's award of
                damages.
                The district court properly denied Fallini's motion for reconsideration
                            Fallini argues that the district court erred in denying her
                motion for reconsideration because the partial summary judgment was
                based on false factual premises regarding whether the accident occurred
                on open range. We disagree.
                            "A district court may reconsider a previously decided issue if
                substantially different evidence is subsequently introduced or the decision
                is clearly erroneous." Masonry and Tile v. Jolley, Urga & Wirth, 113 Nev.
                737, 741, 941 P.2d 486, 489 (1997); see also Moore v. City of Las Vegas, 92
                Nev. 402, 405, 551 P.2d 244, 246 (1976) ("Only in very rare instances in
                which new issues of fact or law are raised supporting a ruling contrary to
                the ruling already reached should a motion for rehearing be granted.")
                            In Nevada, a defendant has 30 days to respond to a plaintiffs
                request for admission. NRCP 36(a). Failure to do so may result in the
                requests being deemed "conclusively established." NRCP 36(b). It is well

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
settled that unanswered requests for admission may be properly relied
upon as a basis for granting summary judgment, and that the district
court is allowed considerable discretion in determining whether to do so.
Wagner v. Carex Investigations & Sec., 93 Nev. 627, 631, 572 P.2d 921,
923 (1977) (concluding that summary judgment was properly based on
admissions stemming from a party's unanswered request for admission
under NRCP 36, even where such admissions were contradicted by
previously filed answers to interrogatories); Smith v. Emery, 109 Nev. 737,
742, 856 P.2d 1386, 1390 (1993) (explaining that that "failure to respond
to a request for admissions will result in those matters being deemed
conclusively established . . . even if the established matters are ultimately
untrue") (citation omitted).
            Here, Fallini's argument is unpersuasive because she has not
raised a new issue of fact or law. The question of whether the accident
occurred on open range was expressly disputed in Fallini's answer, but she
subsequently failed to challenge this issue through Adams' requests for
admissions. Fallini has presented no evidence on appeal to alter the
conclusive impact of admissions under NRCP 36 as a basis for partial
summary judgment. Wagner, 93 Nev. at 631, 572 P.2d at 923. Moreover,
the fact that these admissions may ultimately be untrue is irrelevant.
Smith, 109 Nev. at 742, 856 P.2d at 1390. Finally, the district court had
discretion to treat Fallini's failure to file an opposition to partial summary
judgment as "an admission that the motion [was] meritorious and a
consent to granting the motion." King v. Cartlidge, 121 Nev. 926, 927, 124
P.3d 1161, 1162 (2005) (citing D.C.R. 13(3)).




                                      3
                              Thus, the district court did not err in refusing to reconsider its
                prior orders. 2
                The district court did not err in vacating the jury trial
                              Fallini argues that the district court's decision to vacate the
                jury trial violated her rights under Article 1, Section 3 of the Nevada
                Constitution. We disagree.
                              Following entry of a default judgment, the district court may
                conduct hearings to determine the amount of damages "as it deems
                necessary and proper and shall accord a right of trial by jury to the parties
                when and as required by any statute of the State." NRCP 55(b)(2). "The
                failure of a party to serve a demand [for a jury trial] . . . constitutes a
                waiver by the party of trial by jury." NRCP 38(d). Generally, "[w]hen the
                right to a jury trial is waived in the original case by failure to timely make
                the demand, . . . the right is not revived by the ordering of a new trial."
                Executive Mgmt. v. Ticor Title Ins. Co., 118 Nev. 46, 53, 38 P.3d 872, 876
                (2002) (quoting 8 James Wm. Moore et al., Moore's Federal Practice §
                38.52{7][c] (3d ed. 2001)).
                              Here, the parties initially determined in 2007 that a jury trial
                was not required for resolution of this case. Upon Fallini's default on the


                       2 Wealso reject Fallini's attempt to distinguish herself from her prior
                counsel's inaptitude. "It is a general rule that the negligence of an
                attorney is imputable to his client, and that the latter cannot be relieved
                from a judgment taken against [her], in consequence of the neglect,
                carelessness, forgetfulness, or inattention of the former." Tahoe Village
                Realty v. DeSmet, 95 Nev. 131, 134, 590 P.2d 1158, 1161 (1979) (quoting
                Guardia v. Guardia, 48 Nev. 230, 233-34, 229 P. 386, 387 (1924)),
                abrogated on other grounds by Ace Truck v. Kahn, 103 Nev. 503, 507, 746
                P.2d 132, 135 (1987), abrogated on other grounds by Bongiovi v. Sullivan,
                122 Nev. 556, 583, 138 P.3d 433, 452 (2006).


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                partial summary judgment motion, Adams demanded a jury trial on the
                issue of damages. Following the district court's order to strike Fallini's
                pleadings, the district court vacated the jury trial and proceeded to
                determine damages by way of a prove-up hearing. Although both parties
                were present at the hearing, neither party objected to these proceedings.
                The record shows that Fallini did not object when the district court
                vacated the jury trial and proceeded with a prove-up hearing. She did not
                argue her right to a jury trial in her motion for reconsideration. Nor did
                she demand a jury trial prior to her argument on appeal.
                            Thus, we conclude that Fallini waived her right to a jury trial
                by failing to make a timely demand. The district court was within its
                authority to proceed with the prove-up hearing for a determination of
                damages. NRCP 55(b).
                The district court erred in its award of damages
                            Fallini argues that the district court's damages award was
                excessive because there is no evidence that Adams suffered any economic
                loss from the death of her son.
                            The record indicates that Adams originally sought over $9
                million in damages, including $2.5 million for grief, sorrow, and loss of
                support; $1,640,696 for lost career earnings; and $5 million for hedonic
                damages. Adams and her husband both testified that while they were not
                financially dependent on the decedent, they remained extremely close
                until the time of his death. Adams testified that her son often helped with
                physical tasks around the house and provided support while the couple
                coped with health problems. The record on appeal does not include any
                evidence regarding the decedent's salary, earning history, or future
                earning potential. Ultimately, the district court granted Adams damages
                in the reduced amount of $1 million for grief, sorrow, and loss of support
SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                as well as $1,640,696 for lost career earnings. 3 The district court denied
                Adams' request for hedonic damages.
                              "[T]he district court is given wide discretion in calculating an
                award of damages, and this award will not be disturbed on appeal absent
                an abuse of discretion." Diamond Enters., Inc. v. Lau, 113 Nev. 1376,
                1379, 951 P.2d 73, 74 (1997). An heir in a wrongful death action may
                broadly recover "pecuniary damages for the person's grief or sorrow, loss of
                probable support, companionship, society, comfort and consortium, and
                damages for pain, suffering or disfigurement of the decedent." NRS
                41.085(4); see also Moyer v. United States, 593 F. Supp. 145, 146-47 (D.
                Nev. 1984) (recognizing that regardless of whether a parent was
                dependent on the decedent child for support, the parent is entitled to
                recovery for the loss of probable support based on contributions (such as
                time and services) that "would naturally have flowed from . . . feelings of
                affection, gratitude and loyalty"). However, while "heirs have a right to
                recover for 'loss of probable support[,]' [t]his element of damages
                translates into, and is often measured by, the decedent's lost economic
                opportunity." Alsenz v. Clark Co. School Dist., 109 Nev. 1062, 1064-65,
                864 P.2d 285, 286-87 (1993) (indicating that a duplicative award of
                damages already available under NRS 41.085(4) would be absurd).
                              We conclude that the district court acted within its discretion
                to award damages to Adams based on loss of probable support despite
                evidence that Adams was not financially dependent on her son. NRS
                41.085(4). However, we conclude that the district court abused its

                      3 Thedistrict court also awarded Adams $5,188.85 for funeral
                expenses and $85,000 in sanctions and attorney fees. This award is not
                challenged on appeal.

SUPREME COURT
        OF
     NEVADA
                                                       6
(0) 1947A
discretion by awarding separate damages for both loss of probable support
and lost economic opportunity, as there is neither a legal basis nor
evidentiary support for the award of $1,640,696 in lost career earnings. 4
Alsenz, 109 Nev. at 1065, 864 P.2d at 287. Accordingly we,
            ORDER the judgment of the district court AFFIRMED IN
PART AND REVERSED IN PART AND REMAND this matter to the
district court for proceedings consistent with this order.




                                    Parraguirre


                                     C-                             J.
                                    Cherry

cc:
cc:   Hon. Robert W. Lane, District Judge
      Carolyn Worrell, Settlement Judge
      Marvel & Kump, Ltd.
      John Ohlson
      Aldrich Law Firm, Ltd.
      Nye County Clerk



      4Adams  argues that even if the district court erred in attributing her
award to a particular category of damages, the total award should be
upheld because she is entitled to hedonic damages. Because hedonic
damages are often available in wrongful death cases only as an element of
pain and suffering (which is included in the award under NRS 41.085(4)),
we conclude this argument similarly fails. Banks v. Sunrise Hospital, 120
Nev. 822, 839, 102 P.3d 52, 63-64 (2004); Pitman v. Thorndike, 762 F.
Supp. 870, 872 (D. Nev. 1991) (indicating that hedonic damages in Nevada
are an element of the pain and suffering award).




                                       7